     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Eage.1of16-··
                                                  r::::::::::::. --· ·- ...

                                                           DOCT\::.\ 1
                                                                                         ·--.
                                                                                                                      1       : l




                                                           UXCl f\'. l\lC \LLY FILU)
                                                                                                                              I



UNITED STATES DISTRICT COURT
                                                   i
                                                   .'
                                                       11 )()('
                                                       !           •.
                                                                      ---7
                                                                        ;t·
                                                                         1··y \
                                                                          l   ''-
                                                                                               2>
                                                                                                    I-
                                                                                                         .
                                                                                                         2L  r   /.
                                                                                                                      ,· .!
                                                                                                                      ·l, I
                                                       \ 1 '   \
                                                   ' . ' ). \ • '
                                                                    ,     I
                                                                          • .' . l
                                                                                     I         ~
                                                                                                                          l
                                                                                                                        · ·



                                                                    ===·
                                                   \                                     j..
SOUTHERN DISTRICT OF NEW YORK
                                                   ~-·
                                  -   x
                                          ¥~ED]
UNITED STATES OF AMERICA                      PROTECTIVE ORDER

     - v.   -
                                              19 Cr.           651            (LTS)
MIRCEA CONSTANTINESCU, et al.,

                 Defendants.

                                  - x

HONORABLE LAURA TAYLOR SWAIN, District Judge:

     WHEREAS the Government intends to produce to the above-

listed defendants in this case certain discovery materials that

may contain personal identifying information for individuals

other than the defendants, including names, images, and

telephone numbers, and/or materials that might be harmful to law

enforcement agents' ongoing investigation if made public; and

     WHEREAS pursuant to Rule 16 ( d) ( 1) of the Federal Rules of

Criminal Procedure and Title 18, United States Code, Section

3771, the Government desires to protect the confidentiality of

the above-referenced materials, and for good cause shown;

IT IS HEREBY ORDERED:

            1. Discovery materials produced by the Government to

the defendants or their counsel that are either (1) designated

in whole or in part as "Confidential" by the Government in

emails or communications to defense counsel, or                     (2)            that include
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 2 of 16




                               \
a Bates or other label stating "Confidential," shall be deemed

"Confidential Material."

            2. Confidential Material disclosed to the defendants,

or to their counsel, during the course of proceedings in this

action:

                  (a)   shall be used by the defendants or their

counsel only for purposes of this action;

                  (b)   shall be kept in the sole possession of the

defendants' counsel or the defendants;

                  (c)   shall not be copied or otherwise recorded by

the defendants;

                  (d)   shall not be disclosed in any form by the

defendants or their counsel except as set forth in

paragraph 2(e) below;

                  (e) may be disclosed only by the defendants'

counsel and only to the following persons            (hereinafter

"Designated Persons") :

                         (i)       secretarial, clerical, paralegal,

 investigative, interpretation, translation, and student

 personnel employed full-time or part-time by the defendants'

 counsel;




                                           2
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 3 of 16




                        (ii)    independent expert witnesses retained

by the defendants or on their behalf in connection with this

action; and

                        (iii)    such other persons as hereafter may be

authorized by the Court upon a motion by the defendants;

                 (f)   shall be either (i)    returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendants' counsel verifying in

writing to the Government that such destruction has taken place.

           3. Discovery materials produced by the Government to

the defendants or their counsel that are either         (1) designated

in whole or in part as "Sensitive" by the Government in emails

or communications to defense counsel, or (2)        that include a

Bates or other label stating "Sensitive," shall be deemed

"Sensitive Material."

           4. Sensitive Material disclosed to the defendants, or

to the defendants' counsel, during the course of proceedings in

this action,   shall be subject to the conditions applicable to

Confidential Material, with the exception of paragraph 2(b)

above.   Sensitive Material may be shown to the defendants, but

may not be maintained in the defendants' possession.




                                       3
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 4 of 16




           5.     The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(e).          Designated

Persons shall be subject to the terms of this Order.

           6.     Emma M. Greenwood, Esq., the court-appointed

Coordinating Discovery Attorney (CDA), may disclose, make copies

of, or reveal the contents of Confidential Material and

Sensitive Material to defense counsel who have entered

appearances in this matter and to their employees who are

assisting in the preparation and dissemination of such

materials, and to third party vendors they may deem necessary to

retain to process the discovery they receive, all in furtherance

of fulfilling their duties and obligations under this Court's

Order appointing Ms. Greenwood as CDA.        Ms. Greenwood shall

serve this Protective Order upon any such attorney, employee, or

vendor,   instructing them that they are bound by its terms,         and

they shall instruct such other persons that further disclosure

is prohibited.

            7.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this

action, or to any judge or magistrate of this Court for purposes

of this action.


                                     4
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 5 of 16




          8.    This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO:

                                  GEOFFREY S. BERMAN
                                  UNITED STATES ATTORNEY


                                  By:

                                         Elizabeth   A. Hanft
                                         Daniel M.   Loss
                                         Samuel P.   Rothschild
                                         Robert B.   Sobelman
                                         Assistant   United States Attorneys




                                  Te~g~_i_n_s_,~_E_s_q~.~~~~~~­
                                  Counsel for Mircea Constantinescu




                                  Karloff Comrnissiong, Esq.
                                  Counsel for Nikolaos Limberatos




                                  Jake Lasala, Esq.
                                  Counsel for Cristian Costea
                                                 Digitally signed by Jill R.
                                  Jill R.        Shell ow
                                                 Date: 2020.01.16 13:42:19
                                  Shel low       ~05'00'


                                  Jill R. Shellow, Esq.
                                  Counsel for Alin Hanes Calugaru


                                     5
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 6 of 16




           8.   This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO:

                                  GEOFFREY S. BERMAN
                                  UNITED STATES ATTORNEY


                                  By:

                                         Elizabeth   A. Hanft
                                         Daniel M.   Loss
                                         Samuel P.   Rothschild
                                         Robert B.   Sobelman
                                         Assistant   United States Attorneys




                                  Tejinder Singh Bains, Esq.
                                  Counsel for Mircea Constantinescu




                                  Karloff Commissiong, Esq.
                                  Counsel for Nikolaos Limberatos




                                               , Esq.
                                              r Cristian Costea




                                   Jill R. Shellow, Esq.
                                   Counsel for Alin Hanes Calugaru


                                     5
Case 1:19-cr-00651-LTS Document 154-1 Filed 01124/20 Page 7 of 16




                               ~-
                             K6nneth Paul, Esq.
                             counsel for Ionela Constantinescu




                             David Bertan, Esq.
                             Counsel for Theofrastos Lymberatos




                             Lisa Scolari, Esq.
                             Counsel for Andrew Eliopoulos




                              Richard H. Rosenberg, Esq.
                              Counsel for Valentin Petrescu




                              Alan M. Nelson, Esq.
                              Counsel for Peter Samolis




                              Jack G. Goldberg, Esq.
                              Counsel for Kelly Karki Lam




                              Victor E. Rocha, Esq.
                              Counsel for George Serban




                                 6
Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 8 of 16




                             ----·~"··"

                             Kenneth Paul, Esq.
                             Counsel for Ionela Constantinescu




                              -----
                                     ef---  ----·
                             David Bertan, Esq.
                             Counsel for Theofrastos Lymberatos




                                     - - - - - - ·····-·----------- .. -··-·-·····-
                             Lis·a:·· Scolari, Esq.
                             Counsel for Andrew Eliopoulos




                                ---------                  · - - - - - - - -·-·---
                             Richard H. Rosenberg, Esq.
                             Counsel for Valentin Petrescu




                             Alan M. Nelson, Esq.
                             Counsel for Peter Samolis




                             ----~              ·-·---·----·-"-~·-·---     ·---
                             Jack G. Goldberg, Esq.
                             Counsel for Kelly Karki Lam




                             -~·-·---·---
                             Victor E. Rocha, Esq.
                             Counsel for George Serban




                                6
Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 9 of 16




                             Kenneth Paul, Esq.
                             Counsel for Ionela Constantinescu




                             David Bertan, Esq.
                             Counsel for Theof rastos Lymberatos




                             Lisa Scolari, Esq.
                             Counsel for Andrew Eliopoulos




                             Richard H. Rosenberg, Esq.
                             Counsel for Valentin Petrescu




                             ·--
                             Alan M. Nelson, Esq.
                             Counsel for Peter Samolis




                             Jack G. Goldberg, Esq.
                             Counsel for Kelly Karki Lam




                             Victor E. Rocha, Esq.
                             Counsel for George Serban




                                   6
Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 10 of 16




                              Kenneth Paul, Esq.
                              Counsel for Ionela Constantinescu




                              David Bertan, Esq.
                              Counsel for Theofrastos Lymberatos,




                              Lisa Scolari, Esq.
                              Counsel for Andrew Eliopoulos




                              Alan M. Nelson, Esq.
                              Counsel for Peter Samolis




                              Jack G. Goldberg, Esq.
                              Counsel for Kelly Karki Lam




                              Victor E. Rocha, Esq.
                              Counsel for George Serban




                                6
Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 11of16




                            Kenneth Paul, Esq.
                            Counsel for Ionela Constantinescu




                            ..,,
                            David Bertan, Esq.
                            Counsel for Theofrastos Lymberatos




                            Lisa Scolari, Esq.
                            Counsel for Andrew Eliopoulos




                            Richard                         q.
                            Counsel




                                    Nelson, Esq.
                            Counsel for Peter Samolis




                                               ·-------········-~-···~·~··············


                            Jack G. Goldberg, Esq.
                            Counsel for Kelly Karki Lam




                            Victor E. Rocha, Esq.
                            Counsel for George Serban




                                   6
Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20    Page 12 of 16




                             Kenneth Paul, Esq.
                             Counsel for Ionela Constantinescu




                             David Bertan, Esq.
                             Counsel for Theofrastos Lymberatos




                             Lisa Scolari, Esq.
                             Counsel for Andrew Eliopoulos




                             Richard H. Rosenberg, Esq.
                             Counsel for Valentin Petrescu




                             Alan M. Nelson, Esq.
                             Counsel for P ter Samolis


                                                   ./

                                                 Esq.
                                                 Karki Lam




                             Victor E. Rocha, Esq.
                             Counsel for George Serban




                               6
     Case 1:19-cr-00651-LTS   Document 154-1 Filed 01/24/20 Page 13 of 16




                                    Valerie A. Gotlib, Esq.
                                    Counsel for Dragos Diaconu




                                    Jason E. Foy, Esq.
                                    Counsel for Madlin Alexandru Anca




                                    Daniel S. Parker, Esq.
                                    Counsel for Cristian Ulmanu




                                    Dawn M. Cardi, Esq.
                                    Counsel for Iuliana Mihailescu




                                    Edward V. Sapone, Esq.
                                    Counsel for Florian Claudiu Martin




                                    Emma M. Greenwood, Esq.
                                    Coordinating Discovery Attorney


SO ORDERED:



                                    HONORABLE LAURA TAYLOR SWAIN
                                    UNITED STATES DISTRICT JUDGE




                                      7
    Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 14 of 16




                                 Valerie A. Gotlib, Esq.
                                 Counsel for Dragos Diaconu




                                JasO     ·fl~q~·~
                                Co .sel for     M,/"d~~n       Alexandru Anca




                                Daniel S. Parker, Esq.
                                Counsel for Cristian Ulmanu




                                Dawn M. Cardi, Esq.
                                Counsel for Juliana Mihailescu




                                   ......¥•····-..-•O>OM
                                --~---                   ""'""'" _, • . ••-• •
                                                   "'-'''''''~'''''••-•• •-·-·---~-··--W~--------·~····--··


                                Edward V. Sapone, Esq.
                                Counsel for Florian Claudiu Martin




                                Emma M. Greenwood, Esq.
                                Coordinating Discovery Attorney


SO ORDERED:



                                HONORABLE LAURA TAYLO~ SWAIN
                                UNITED STATES DISTRICT JUDGE




                                   7
     Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 15 of 16




                                 Valerie A. Gotlib, Esq.
                                 Counsel for Dragos Diaconu




                                 Jason E. Foy, Esq.
                                 Counsel for Madlin Alexandru Anca




                                 Daniel S. Parker, Esq.
                                 Counsel for Cristian Ulmanu




                                 Counsel for Iuliana Mihailescu




                                 Edward V. Sapone, Esq.
                                 Counsel for Florian Claudiu Martin




                                 Emma M. Greenwood, Esq.
                                 Coordinating Discovery Attorney


SO ORDERED:



                                 HONORABLE LAURA TAYLOR SWAIN
                                 UNITED STATES DISTRICT JUDGE




                                    7
    Case 1:19-cr-00651-LTS Document 154-1 Filed 01/24/20 Page 16 of 16




                                 Valerie A. Gotlib, Esq.
                                 Counsel for Dragos Diaconu




                                 Jason E. Foy, Esq.
                                 Counsel for Madlin Alexandru Anca




                                 Daniel S. Parker, Esq.
                                 Counsel for Cristian Ulmanu




                                 Dawn M. Cardi, Esq.
                                 Counsel for Iuliana Mihailescu




                                 Edward V. Sapone, Esq.
                                 Counsel for Florian Claudiu Martin




                                 Emma M. Greenwood, Esq.
                                 Coordinating Discovery Attorney


SO ORDERED:



                                 HONORABLE LAURA TA LOR SWAIN
                                 UNITED STATES DISTRICT JUDGE




                                   7
